DETAILED ACTION
1.	This Notice of Allowance is in response to the After Final Consideration Pilot 2.0 Amendment filed on May 5, 2020.
REASONS FOR ALLOWANCE
2.	Claims 7-12 are allowable over the references of record for at least the following reasons:
	Claim 7: wherein the rotor of the first generator is fixedly mounted on the first crankshaft and the rotor of the second generator, or the flywheel, is fixedly mounted on the second crankshaft, such that the moment of inertia of the first crankshaft assembly with the first gear and the rotor of the first generator is operationally equivalent to the moment of inertia of the second crankshaft assembly with the second gear and the rotor of the second generator and/or the flywheel.
	The closest prior art is the Viacheslav reference.  The Viacheslav reference fails to disclose the features of the amended independent claim.  Furthermore, modifying the Viacheslav reference to arrive at the language of the amended independent claim would render the Viacheslav reference inoperable for its intended purpose.  The Viacheslav reference discloses a gear 11 that is attached to the gear 9 which meshes with a gear 10 that is attached to a power take off shaft 7.  Therefore, the gear system on the left side of (FIG. 1) has more mass than the gear system on the right side of (FIG. 1) and therefore the inertia are not operationally equivalent to each other.  If the mass were evenly distributed on the left and the right gear systems, then the device in Viacheslav would be rendered inoperable for its intended purpose.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747